Exhibit 10.3

 

AMENDMENT NO. 3

 

This Amendment No. 3 dated as of June 8, 2009 (this “Amendment”) is among
(a) Société Générale, as Administrative Agent (in such capacity, with its
successors and assigns, the “Credit Agreement Representative”) for the Credit
Agreement Secured Parties, (b) Société Générale, as a Secured Counterparty
(“Secured Counterparty”), (c) Denham Commodity Partners Fund LP (formerly Sowood
Commodity Partners Fund LP), a Delaware limited partnership (together with its
successors and assigns, “Sowood”), and (d) MxEnergy Holdings Inc., a Delaware
corporation, MxEnergy Inc., a Delaware corporation (“MxEnergy”), MxEnergy
Electric Inc., a Delaware corporation (“MxElectric”, and together with MxEnergy,
the “Borrowers”), and certain of their respective subsidiaries party thereto
(the “Intercreditor Parties”).

 

INTRODUCTION

 

A.                                   The Borrowers, the Parent, the other Loan
Parties, the Credit Agreement Representative and certain financial institutions
are parties to a Third Amended and Restated Credit Agreement dated as of
November 17, 2008 (as amended, supplemented, restated, or otherwise modified
from time to time, the “Restated Credit Agreement”) pursuant to which such
financial institutions have agreed to make loans and extend other financial
accommodations to the Borrowers.

 

B.                                     MxEnergy, certain of the other Loan
Parties, and the Secured Counterparty are parties to the Master Transaction
Agreement dated as of August 1, 2006, as amended through the Twelfth Amendment
to Master Transaction Agreement dated as of June 8, 2009 (the “Twelfth Amendment
to Master Transaction Agreement”) pursuant to which the Secured Counterparty,
among other things, provides natural gas hedging arrangements for MxEnergy (the
original Master Transaction Agreement, as amended through the Twelfth Amendment
to Master Transaction Agreement and as further amended, supplemented, restated,
or otherwise modified from time to time, the “Master Transaction Agreement”).

 

C.                                     The Borrowers have requested, and, upon
this Amendment becoming effective, the other Intercreditor Parties have agreed,
that certain provisions of the Subordination and Intercreditor Agreement dated
as of December 19, 2005, as amended by Amendment No. 1 dated as of August 1,
2006 and Amendment No. 2 dated as of November 7, 2008 (the original
Intercreditor Agreement as so amended, the “Intercreditor Agreement”) among the
Intercreditor Parties be amended in the manner provided for in this Amendment.

 

Therefore, the parties to this Amendment hereby agree as follows:

 

Section 1.                                            Defined Terms.  Except to
the extent specifically provided otherwise herein, capitalized terms not defined
herein but defined in the Intercreditor Agreement and used herein shall have the
meanings given to such terms in the Intercreditor Agreement.

 

Section 2.                                            Amendment to Intercreditor
Agreement.  In Section 1 of the Intercreditor Agreement, the definition of
“Secured Counterparty Primary Collateral” is amended in its entirety to read as
follows:

 

--------------------------------------------------------------------------------


 

“Secured Counterparty Primary Collateral” means, with respect to each Secured
Counterparty, all rights, whether now owned or hereafter acquired, and proceeds
therefrom under (a) all contracts of the Borrower or any of its Subsidiaries for
the sale of electricity or gas or related products to one of such Loan Party’s
customers (i) for which such Secured Counterparty provides (A) any of the
electricity or gas or related products or (B) commodity price hedging or futures
sales of commodities, and (ii) in which a Lien is granted or purported to be
granted to such Secured Counterparty as security for any Secured Counterparty
Obligation owing to such Secured Counterparty, excluding, however, accounts (as
defined in the UCC) with respect to such contracts, whether now owned or
hereafter acquired, and all proceeds from such accounts and (b) all Collateral
Accounts and Collateral Account Property.

 

Section 3.                                            Conditions to
Effectiveness.  This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which all Intercreditor Parties shall have
executed and delivered this Amendment.

 

Section 4.                                            Miscellaneous.

 

(a)                                  Representation and Warranties.  Each
Intercreditor Party hereby represents and warrants to each other Intercreditor
Party, as of the Amendment Effective Date, that:

 

(i)                                     Corporate Power; Authorization;
Enforceable Obligations.

 

(1)                                  Such Intercreditor Party has the corporate
power and authority, and the legal right, to execute, deliver, and perform its
obligations under this Amendment, and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment.

 

(2)                                  No consent or authorization of, approval
by, notice to, filing with or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution and
delivery of this Amendment or with the performance, validity or enforceability
of this Amendment.

 

(3)                                  This Amendment has been duly executed and
delivered on behalf of such Intercreditor Party.

 

(4)                                  This Amendment constitutes a legal, valid
and binding obligation of such Intercreditor Party, enforceable against such
Intercreditor Party in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

--------------------------------------------------------------------------------


 

(ii)                                  No Legal Bar.  The execution, delivery and
performance of this Amendment will not violate any applicable law or contractual
obligation of such Intercreditor Party and will not result in, or require, the
creation or imposition of any Lien on any of its or their respective properties
or revenues pursuant to any such applicable law or contractual obligation.

 

(b)                                 Costs and Expenses.  The Borrowers agree to
pay all of the out-of-pocket costs and reasonable expenses incurred by the other
Intercreditor Parties in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of its
counsel.

 

(c)                                  No Other Amendments; Confirmation.  Except
as expressly amended, modified and supplemented hereby, the provisions of the
Intercreditor Agreement are and shall remain in full force and effect.

 

(d)                                 Governing Law.  This Amendment and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws thereof (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

 

(e)                                  Counterparts.  This Amendment may be
executed by one or more of the Intercreditor Parties on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

SOCIÉTÉ GÉNÉRALE, as Credit Agreement Representative for and on behalf of the
Credit Agreement Secured Parties

 

 

 

 

By:

 

/s/BARBARA PAULSEN

 

Name:

 

Barbara Paulsen

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

/s/CHUNG-TAEK OH

 

Name:

 

Chung-Taek Oh

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as Secured Counterparty

 

 

 

 

By:

 

/s/ GONZAGUE BATAILLE

 

Name:

 

Gonzague Bataille

 

Title:

 

Managing Director

Head of Commodity Markets

The Americas

 

--------------------------------------------------------------------------------


 

 

MXENERGY INC.

 

 

 

 

By:

/s/CHAITU PARIKH

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

By:

/s/CHAITU PARIKH

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

By:

/s/CHAITU PARIKH

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

INFOMETER.COM INC.

 

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY SERVICES INC.

 

 

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

 

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

 

 

 

 

By:

DENHAM COMMODITY PARTNERS GP LP, its general partner

 

 

 

 

By:

Denham GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/JOHN P. COLLINS

 

 

John Collins

 

 

Authorized Person

 

--------------------------------------------------------------------------------